Case 2:19-cv-03640-JMA-AKT Document 11-1 Filed 08/23/19 Page 1 of 4 PageID #: 161



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------------X
  WINDWARD BORA LLC,                                                          19-cv-03640-JMA-AKT

                                                       Plaintiff,
                                                                              DECLARATION OF
                   -against-                                                  REGULARITY IN
                                                                              SUPPORT OF DEFAULT
  VLADIMIR TOBON,                                                             JUDGMENT OF
                                                        Defendant(s).         FORECLOSURE
  ------------------------------------------------------------------------X   AND SALE

          ALAN H. WEINREB, ESQ., hereby declares as follows:

  1.      I am a partner with the law firm The Margolin & Weinreb Law Group, LLP, attorneys for

          the Plaintiff, Windward Bora LLC, (“Windward” or “Plaintiff”) and I am fully familiar

          with all the pleadings and proceedings heretofore had herein.

  2.      This action is brought to foreclose Mortgage made by Vladimir Tobon set out as follows:

          Mortgage dated March 1, 2006 made by Vladimir Tobon to Mortgage Electronic

          Registration Systems, Inc., as nominee for First Franklin a division of Nat. City Bank of

          IN, to secure the sum of $79,500.00 and interest, recorded in Liber 21254, Page 460, in the

          Suffolk County Clerk’s Office on March 14, 2006 (the “Mortgage”). Said lien covers

          premises known as 3 Perry Street, Brentwood, NY 11757. Also on March 1, 2006, Vladimir

          Tobon executed and delivered a Note to First Franklin a division of Nat. City Bank of IN

          in the amount of $79,500.00 (the “Note”). Duly executed true and correct copies of the

          Mortgage and Note with endorsements and Allonges are annexed to the Complaint, which

          is annexed hereto as part of Exhibit ‘A’.
Case 2:19-cv-03640-JMA-AKT Document 11-1 Filed 08/23/19 Page 2 of 4 PageID #: 162



  3.   The Mortgage was assigned by Assignments of Mortgage as follows:

       a. Assignor: MERS, Mortgage Electronic Registration Systems, Inc., as nominee for
          First Franklin a division of Nat. City Bank of IN
          Assignee: Trinity Financial Services, LLC
          Dated: June 3, 2014 Recorded: July 31, 2014, Liber 22511, page 279
       b. Assignor: Trinity Financial Services, LLC
          Assignee: Bucks Financial V, LLC
          Dated: June 16, 2014 Recorded: July 31, 2014, Liber 22511, page 280

       c. Assignor: Bucks Financial V, LLC
          Assignee: Home Expo Financial Inc.
          Dated: December 2, 2014 Recorded: July 30, 2015, Liber 22612, page 693

       d. Assignor: Home Expo Financial Inc.
          Assignee: 2nd Chance Mortgages Inc.
          Dated: January 29, 2015 Recorded: July 30, 2015, Liber 22612, page 694

       e. Assignor: 2nd Change Mortgages, Inc.
          Assignee: Twin Tree Capital LLC
          Dated: May 22, 2017 Recorded: August 14, 2018, Liber 22950, page 335

       f. Assignor: Twin Tree Capital LLC
          Assignee: Windward Bora LLC
          Dated: December 29, 2018 Recorded: May 20, 2019, Liber 23028, page 547

       Copies of the Assignments of Mortgage are annexed to the Complaint, which is annexed

       hereto as Exhibit ‘A’.

  4.   The Verified Complaint in this action was filed in the Clerk’s Office of this Court on June

       21, 2019. The Notice of Pendency of this action was filed in the Suffolk County Clerk’s

       Office. Copies of the Summons, Complaint and Notice of Pendency are annexed hereto as

       Exhibit ‘A’. Since their respective filings, neither the Notice of Pendency nor the

       Complaint have been amended to embrace real property other than that described in the

       original Complaint, or so to extend the Plaintiff’s claim against the mortgaged premises.
Case 2:19-cv-03640-JMA-AKT Document 11-1 Filed 08/23/19 Page 3 of 4 PageID #: 163



  5.    Your Affirmant reaffirms and restates each statement set forth in the Affirmation in

        Support of Clerk’s Entry of Default in support of Plaintiff’s Request for Entry of Default,

        dated August 1, 2019, heretofore filed. [Docket No. 9]. On August 9, 2019, the Clerk

        entered the Certificate of Default against the Defendant. [Docket No. 10]. A copy of the

        Affirmation and the Clerk’s Certificate of Default are annexed hereto as Exhibit ‘B’.

  6.    In support of Plaintiff’s Motion for a Default Judgment of Foreclosure and Sale, Plaintiff

        submits to this Court the Affidavit of Yonel Devico, Member of Windward Bora LLC,

        setting forth Plaintiff’s Amounts Due and Owing (“Devico Affidavit”). As set forth in the

        Devico Affidavit, sworn to on the 21st day of August, 2019, there is due and owing to

        Plaintiff the principal sum in the amount of $73,798.87, plus accrued interest, as of August

        13, 2019, in the amount of $35,793.00, for a total sum of $109,591.87. The Devico

        Affidavit is annexed hereto as Exhibit ‘C’.

  7.    As appears by the Affidavit of Service heretofore filed, Defendant was served with a copy

        of the Summons and Complaint and the Defendant has not answered, moved or appeared

        with respect thereto although the time for him to do so has expired and has not been

        extended by court order or otherwise. A copy of the Clerk’s Certificates of Default is

        annexed as part of Exhibit ‘B’.

  8.    Plaintiff does not request to recover attorneys’ fees associated with the pursuit of this

        action.

  9.    No defendant herein is an infant, an incompetent or an absentee, and upon information and

        belief no defendant in default is in the military service as defined by law.

  10.   The mortgaged premises consist of one (1) parcel of land under one (1) tax lot located in

        the County of Suffolk, State of New York.
Case 2:19-cv-03640-JMA-AKT Document 11-1 Filed 08/23/19 Page 4 of 4 PageID #: 164



  11.    The proceedings herein have been regular and in accordance with the rules and practice of

         this Court.

  12.    No previous application has been made for the relief now sought.

         WHEREFORE, it is respectfully requested that the Court appoint a Referee to sell the

  mortgage premises and that this Court ascertain and compute the amount due to Plaintiff for

  principal and interest, upon the Note and Mortgage mentioned in the Complaint herein; that the

  Plaintiff have judgment for the relief demanded in the Complaint herein; and that Plaintiff have

  such other and further relief as the Court may deem just and proper.

         I HEREBY declare under penalty of perjury that the above statements are true and correct

  to be best of my knowledge, information and belief.

  Dated: Syosset, New York
         August 23, 2019

                                               THE MARGOLIN & WEINREB
                                               LAW GROUP, LLP

                                               By: /s/ Alan H. Weinreb____
                                                  ALAN H. WEINREB, ESQ.
